
	
		I
		111th CONGRESS
		1st Session
		H. R. 1418
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Meeks of New York
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To eliminate the exemption from State regulation for
		  certain securities designated by national securities
		  exchanges.
	
	
		1.Scope of exemption from state
			 securities regulationSection
			 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)) is amended—
			(1)in subparagraph
			 (A)—
				(A)by striking
			 or the American Stock Exchange, or listed, or authorized for listing, on
			 the National Market System of the Nasdaq Stock Market (or any successor to such
			 entities) and inserting , the American Stock Exchange or the
			 Nasdaq Stock Market (or any successor to such entities); and
				(B)by inserting
			 before the semicolon the following: , except that a security listed, or
			 authorized for listing, on the New York Stock Exchange, the American Stock
			 Exchange or the Nasdaq Stock Market (or any successor to such entities) shall
			 not be a covered security if the exchange adopts listing standards pursuant to
			 section 19(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78s(b)) that
			 designates a tier or segment of such securities as securities that are not
			 covered securities for purposes of this section and such security is listed, or
			 authorized for listing, on such tier or segment; and
				(2)in subparagraph
			 (B), by inserting covered after applicable
			 to.
			
